Citation Nr: 0106818	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-02 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependent's Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active duty from June 1950 to October 1951. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the Muskogee, 
Oklahoma, regional office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The appellant, the spouse of the veteran, argues that she is 
entitled to receive VA educational benefits.  She states that 
her husband has a service connected total disability that is 
permanent in nature.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has recently issued a decision which 
may have some bearing on the appellant's claim.  In Ozer v. 
Principi, No. 98-57 (U. S. Vet. App. Feb. 22, 2001), the 
Court held that the ten year period described in 38 U.S.C.A. 
§ 3512(b) in which educational benefits may be used does not 
begin until the last of the three possible alternatives set 
forth in 38 U.S.C.A. § 3512(b)(1) has been eliminated.  
Furthermore, it found that 38 C.F.R. § 21.3046(c) was 
incorrect, and struck down this regulation.  The RO has not 
had an opportunity to evaluate the effect of this case on the 
appellant's claim.  Therefore, the Board finds that this 
claim must be returned to the RO in order to protect the 
appellant's right to due process.  

Furthermore, the appellant's representative has noted that 
much of the information used to determine the eligibility for 
VA educational benefits was not included in the education 
claims folder that was forwarded to the Board.  The 
representative notes that the RO denied the appellant's claim 
on the basis that the veteran was first notified of 
eligibility for educational benefits in February 1952, but 
that neither a copy of the rating decision which found the 
veteran to be 100 percent disabled due to service connected 
disabilities or the letter of notification is contained in 
the education folder.  The Board agrees that if the 
appellant's claim remains denied after review by the RO, then 
this information should be forwarded to the Board for 
appellate review.  

Therefore, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
to ensure full compliance with due process requirements, and 
at the request of the appellant's representative, the case is 
REMANDED to the RO for the following development:

The RO should review the appellant's 
claim in light of the holding of the 
Court in Ozer v. Principi, No. 98-57 (U. 
S. Vet. App. Feb. 22, 2001).  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  The veteran's 
entire claims folder, to include a copy 
of the rating decision that initially 
determined the veteran to be 100 percent 
disabled due to service connected 
disabilities and a copy of the February 
1952 letter of notification, should be 
forwarded to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




